                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                      NO. 4:11-CR-87-FL-1
                                       NO. 4:20-CV-39-FL

 TORRICK JOHNTRELLE RODGERS,                    )
                                                )
                        Petitioner,             )
                                                )                      ORDER
           v.                                   )
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                        Respondent.             )


       This matter is before the court following remand from the United States Court of Appeals

for the Fourth Circuit. On March 3, 2020, the court dismissed petitioner’s motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255 as an unauthorized successive habeas

petition. Petitioner appealed the court’s order. On May 5, 2020, the court entered indicative

ruling recognizing that the March 3, 2020, order was erroneous and stating that the court would

reopen petitioner’s § 2255 motion for decision in the event the Fourth Circuit remanded the case.

On May 8, 2020, the Fourth Circuit issued per curiam opinion vacating the March 3, 2020, order

and remanding for further proceedings. The mandate issued on June 15, 2020.

        For the reasons set forth in the court’s May 5, 2020, order and the Fourth Circuit’s opinion,

petitioner’s motion to vacate his sentence, filed February 25, 2020, and docketed March 2, 2020,

is REOPENED for decision. The clerk is DIRECTED to modify the docket to reflect that the

March 3, 2020, order is VACATED. The government is DIRECTED to file an Answer, pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as appropriate to

the above-captioned § 2255 motion to vacate within 40 days of the filing of this order.




          Case 4:11-cr-00087-FL Document 215 Filed 06/16/20 Page 1 of 2
       The court also finds the interests of justice would be served by appointing counsel for

petitioner. Accordingly, the Federal Public Defender is DIRECTED to oversee appointment of

counsel to represent petitioner for purposes of the instant § 2255 proceedings. The court requests

that appointed counsel file response to any dispositive motion filed by respondent.

       SO ORDERED, this the 16th day of June, 2020.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                2



          Case 4:11-cr-00087-FL Document 215 Filed 06/16/20 Page 2 of 2
